DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5-14 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carrick et al. (US Patent 4,983,958).
With regard to Claim 1, Carrick teaches device comprising: 
circuitry (See Figure 1) to: 
receive a request to access memory in which each bit of a logical column of bits is located in a different physical row and a different physical column than any other bit in the 
access, in response to the request, the memory, wherein to access the memory comprises to rotate one or more bit positions in a data set read from or written to the memory (Col. 8 Ln. 24: “Although the results of the access will be out of order in three of the four cases by the use of a barrel shifter the results can be properly arranged.”).

With regard to Claim 2, Carrick teaches the device of claim 1, wherein to receive the request comprises to receive a request to access memory in which logical columns are arranged diagonally across the physical rows and physical columns (Col. 8 Ln. 31: See Tables 1 and 2, showing the mapping of the logical column of bits {(0,0),(1,0),(2,0),(3,0)}.).


With regard to Claim 5, Carrick teaches the device of claim 1, wherein to receive the request comprises to receive a request to write an input data set defining a logical row of data to be written to a target block of the memory and wherein to access the memory comprises to: define a target address for each of multiple tiles as a target block address plus a row number indicative of an address of the logical row to be written; perform a bit-manipulation operation on the input data set, wherein the bit- manipulation operation includes at least one of a rotation, an or, an xor, or a reversal; and write the input data set to the memory using the target addresses for the tiles (Col. 7 Ln. 48: “FIG. 2d shows the results of accessing a Column 0 vector in a memory cell of the preferred embodiment. Here, the eight most significant bits are 

With regard to Claim 6, Carrick teaches the device of claim 5, wherein to perform the bit-manipulation operation comprises to perform a rotation on bit positions within the input data set (Col. 7 Ln. 51: “The control mechanism 52 instructs the barrel shifter 53 to shift the 32-bit word by twenty-four bits. This properly aligns the bits to form the desired vector.”).

With regard to Claim 7, Carrick teaches the device of claim 6, wherein to perform the rotation on the bit positions comprises to rotate the bit positions right by the row number (Col. 7 Ln. 51: “The control mechanism 52 instructs the barrel shifter 53 to shift the 32-bit word by twenty-four bits. This properly aligns the bits to form the desired vector.” Col. 8 Ln. 17: “Physical Column = (Logical Column + Logical Row) modulus Array Size where the Array Size is in terms of column width.”).

With regard to Claim 8, Carrick teaches the device of claim 1, wherein to receive the request comprises to receive a request to write an input data set defining a logical column of data to be written to a target block of the memory and wherein to access the memory comprises to: define a target base address as a target block address plus a column number indicative of an address of the logical column to be written: define a target address for each of 

With regard to Claim 9, Carrick teaches the device of claim 8, wherein to perform a rotation on bit positions in the input data set comprises to rotate the bit positions left by the column number (See Col. 7 Ln. 57-Col. 8 Ln. 30 and Tables 1-2).

With regard to Claim 10, Carrick teaches the device of claim 1. wherein to receive the request comprises to receive a request to read a data set defining a logical row of data to be read from a target block of the memory and wherein to access the memory comprises to: define a target address for each of multiple tiles in the target block as a target block address plus a row number indicative of an address of the logical row to be read; and read the logical row as the data set using the target addresses for the tiles (Col. 8 Ln. 24: “Although the results of the access will be out of order in three of the four cases by the use of a barrel shifter the results can be properly arranged,” see also Col. 7 Ln. 57-Col. 8 Ln. 30).

With regard to Claim 11, Carrick teaches the device of claim 10, wherein the circuitry is further to rotate the position of each bit in the logical row to the left by the row number (See Col. 7 Ln. 57-Col. 8 Ln. 30 and Tables 1-2)..

With regard to Claim 12, Carrick  teaches the device of claim 1, wherein to receive the request comprises to receive a request to read a data set defining a logical column of data to be read from a target block of the memory and wherein to access the memory comprises to: define a target base address as a target block address plus a column number indicative of an address of the logical column to be read; define a target address for each of multiple tiles in the target block as the target base address plus the number of tiles in the target block plus the present tile number minus the column number mod the number of tiles in the target block; and read the logical column as the data set using the target addresses for the tiles (Col. 7 Ln. 48: “FIG. 2d shows the results of accessing a Column 0 vector in a memory cell of the preferred embodiment. Here, the eight most significant bits are in the least significant positions. The control mechanism 52 instructs the barrel shifter 53 to shift the 32-bit word by twenty-four bits. This properly aligns the bits to form the desired vector. An access to a Row 3 would have a similar alignment of, in this order, (3,1), (3,2), (3,3), and (3,0),” see further Col. 7 Ln. 57-Col. 8 Ln. 30).



With regard to Claims 14 and 16-20, these claims are equivalent in scope to Claims 1-2 and 5-13 rejected above, merely having a different independent claim type, and as such Claims 14 and 16-20 are respectively rejected under the same grounds and for the same reasons as discussed above with regard to Claims 1-2 and 5-13. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 3-4 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Carrick as applied to claims 1 and 14 above, and further in view of Malshe et al. (US PGPUB 2019/0171576).
With regard to claim 3, Carrick teaches all the limitations of claim 1 as described above. Carrick does not teach the cross point architecture as described in claim 3. Malshe teaches
wherein to receive the request comprises to receive a request to access memory with a cross point architecture in which memory cells are positioned at intersections of word lines and bit lines, or at intersections in a cross point array structure, and are individually addressable. ([0023] “the memory devices 112A to 112N can be… a cross-point array of non-volatile memory cells. A cross-point array of non-volatile memory can perform bit storage based on a change of bulk resistance, in conjunction with a stackable cross-gridded data access array.”).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have modified the device as disclosed by Carrick with the cross point architecture as taught by Malshe since “in contrast to many flash-based memories, cross point non-volatile memory can perform a write in-place operation, where a non-volatile memory cell can be programmed without the non-volatile memory cell being previously erased” (Malshe [0023]), thereby improving memory system performance.

With regard to Claim 4, Carrick in view of Malshe teaches all the limitations of Claim 3 as described above. Malshe further teaches wherein to receive the request comprises to receive a request to access memory with a three dimensional cross point architecture ([0013] “A host system can utilize a memory system that includes one or more memory devices. The host 

With regard to Claim 15, this claim is equivalent in scope to Claim 3 rejected above, merely having a different independent claim type, and as such Claim 15 is rejected under the same grounds and for the same reasons as discussed above with regard to Claim 3. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J SIMONETTI whose telephone number is (571)270-7702.  The examiner can normally be reached on Monday-Thursday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/NICHOLAS J SIMONETTI/             Primary Examiner, Art Unit 2137                                                                                                                                                                                           	February 27, 2021